Citation Nr: 0429143	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  94-09 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved nonservice-connected death pension benefits in the 
amount of $4,969, to include the question of the proper 
creation of that portion of the overpayment attributable for 
the period from 1985 to 1987.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to August 
1971.  He died in January 1985.  The appellant is his 
surviving spouse.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in April 2004, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, so that additional development 
could be undertaken.  Following the RO's attempts to complete 
the requested actions, the case was returned to the Board for 
further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required on her part.


REMAND

The Board by its April 2004 remand directed that the 
appellant be furnished a copy of a supplemental statement of 
the case (SSOC) of January 2003 at her most recent address of 
record.  In addition, she was to be asked to complete an 
updated financial status report, following which the claim 
was to be readjudicated and a current SSOC was to be 
furnished to her.  These actions were not completed per the 
Board's direction on remand, in contravention of the holding 
in Stegall v. West, 11 Vet. App. 268 (1998).  

In February 2004, the RO attempted to ascertain the 
appellant's current address.  Those efforts yielded an 
address on [redacted] in [redacted], Oklahoma.  Despite 
that determination, the RO in April 2004 mailed the January 
2003 SSOC and the financial status report form to an address 
on [redacted] in [redacted].  Two days later, the Board by its 
correspondence addressed to the appellant at the [redacted]
[redacted]t address noted that it had previously sent a copy of 
the April 2004 remand to a previous address of record on 
[redacted] and that it was now providing her another copy 
of such remand.  

The RO further attempted to correspond with the appellant in 
September 2004 at an even more dated address of record on 
[redacted] in [redacted] for the purpose of advising 
her that her case was being returned to the Board for further 
review.  

Nothing currently in the record indicates that another change 
of address had occurred subsequent to February 2004 or that 
further attempts to update the appellant's address had been 
made by RO personnel prior to the mailing of the September 
2004 correspondence.  In light of the inconsistent actions by 
VA in attempting to communicate with the appellant and 
furnish her a copy of the January 2003 SSOC, and as it 
remains unclear whether the request for completion of an 
updated financial status report was mailed to her most recent 
address of record, further actions are in order.  

Accordingly, this matter is again REMANDED to the RO for the 
following actions:  

1.  Barring any subsequently documented 
address change, the RO must mail a copy 
of the January 2003 SSOC and a financial 
status report form to the appellant at 
her [redacted] address.  The 
appellant is requested to complete the 
financial status report form and provide 
any other desired response within 60-
days.

2.  Thereafter, the RO should again 
review the appellant's claim.  If the 
benefit sought on appeal remains denied, 
both the appellant and her representative 
must be furnished a current SSOC and 
provided an appropriate time period for a 
response.  Thereafter, the case should be 
returned to the Board for further review.  

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this remand are to preserve the appellant's due 
process rights and to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

